Exhibit 10.9

DCT INDUSTRIAL TRUST INC.

LTIP UNIT AWARD AGREEMENT

Name of the Grantee:                                    (the “Grantee”)

No. of LTIP Units Awarded:                                         

Grant Effective Date:                                                 

RECITALS

A. The Grantee is an officer of DCT Industrial Trust Inc. f/k/a Dividend Capital
Trust Inc. (the “Company”) and provides services to DCT Industrial Operating
Partnership LP f/k/a Dividend Capital Operating Partnership LP, through which
the Company conducts substantially all of its operations (the “Partnership”).

B. Pursuant to the Company’s 2006 Long Term Incentive Plan (as amended and
supplemented from time to time, the “Plan”) and the Limited Partnership
Agreement (the “LP Agreement”) of the Partnership, the Company as general
partner of the Partnership hereby grants to the Grantee an Other Stock-Based
Award (as defined in the Plan, referred to herein as an “Award”) in the form of,
and by causing the Partnership to issue to the Grantee, the number of LTIP Units
(as defined in the LP Agreement) set forth above (the “Award LTIP Units”) having
the rights, voting powers, restrictions, limitations as to distributions,
qualifications and terms and conditions of redemption and conversion set forth
herein and in the LP Agreement. Upon the close of business on the Grant
Effective Date pursuant to this LTIP Unit Award Agreement (this “Agreement”),
the Grantee shall receive the number of LTIP Units specified above, subject to
the restrictions and conditions set forth herein, in the Plan and in the LP
Agreement. Unless otherwise indicated, capitalized terms used herein but not
defined shall have the meanings given to those terms in the Plan.

NOW, THEREFORE, the Company, the Partnership and the Grantee agree as follows:

1. Effectiveness of Award. The Grantee shall be admitted as a partner of the
Partnership with beneficial ownership of the Award LTIP Units as of the Grant
Effective Date by (i) signing and delivering to the Partnership a copy of this
Agreement and (ii) signing, as a Limited Partner, and delivering to the
Partnership a counterpart signature page to the LP Agreement (attached hereto as
Exhibit A). Upon execution of this Agreement by the Grantee, the Partnership and
the Company, the LP Agreement shall be amended to reflect the issuance to the
Grantee of the Award LTIP Units and the Partnership shall deliver to the Grantee
a certificate of the Partnership certifying the number of LTIP Units then issued
to the Grantee. Thereupon, the Grantee shall have all the rights of a Limited
Partner of the Partnership with respect to a number of LTIP Units equal to the
Award LTIP Units, as set forth in the LP Agreement, subject, however, to the
restrictions and conditions specified in Section 2 below.



--------------------------------------------------------------------------------

2. Vesting of Award LTIP Units.

(i) Except as otherwise provided in Sections 2(iii) and 2(iv) below, the Award
LTIP Units shall become vested in the following amounts and upon the following
conditions, provided that a Termination of Service (as defined in the Plan) of
the Grantee has not occurred prior to the applicable Vesting Date or Dates.

 

Vesting Date

  

Number of

Award LTIP Units Becoming

Vested

  

Cumulative

Percentage

Vested

                ,         

  

                (    %)

   —  %

                ,         

  

                (    %)

   —  %

                ,         

  

                (    %)

   —  %

                ,         

  

                (    %)

   100%

(ii) There shall be no proportionate or partial vesting of Award LTIP Units in
or during the months, days or periods prior to each Vesting Date, and all
vesting of Award LTIP Units shall occur only on the applicable Vesting Date.
Upon a Termination of Service of the Grantee, including as a result of the
Grantee’s death or Disability, any portion of the Award LTIP Units which is not
yet then vested (after giving effect to any acceleration of vesting upon such
Termination of Service pursuant to Section 2(iii) or (iv) below or otherwise)
shall automatically and without notice or payment of any consideration by the
Company or the Partnership terminate, be forfeited and be and become null and
void and neither the Grantee nor any of his successors, heirs, assigns, or
personal representatives will thereafter have any further rights or interests in
the Award LTIP Units.

(iii) Notwithstanding any other term or provision of this Agreement, upon (A) a
Termination of Service of the Grantee as a result of the Grantee’s death or
Disability or (B) a Change in Control (regardless of whether or not a
Termination of Service of the Grantee has occurred), then the unvested Award
LTIP Units subject to this Agreement that have not been previously forfeited
shall immediately vest as of the date of such termination.

(iv) Notwithstanding anything to the contrary in this Section 2, to the extent
the Grantee is a party to another agreement or arrangement with the Company that
provides accelerated vesting of the Award LTIP Units or all equity awards in
general in the event of certain types of employment terminations, a Change in
Control, or any other applicable vesting-related events or provides more
favorable vesting provisions than provided for in this Agreement, the more
favorable vesting terms of such other agreement or arrangement shall control.

 

2



--------------------------------------------------------------------------------

3. Distributions. Distributions on the Award LTIP Units shall be paid to the
Grantee to the extent provided for in the LP Agreement. The Distribution
Participation Date (as defined in the LP Agreement) for the Award LTIP Units
shall be the Grant Effective Date.

4. Rights with Respect to Award LTIP Units. Without duplication with the
provisions of Section 14 of the Plan, if (i) the Company shall at any time be
involved in a merger, consolidation, dissolution, liquidation, reorganization,
exchange of shares, sale of all or substantially all of the assets or capital
stock of the Company or a transaction similar thereto, (ii) any stock dividend,
stock split, reverse stock split, stock combination, reclassification,
recapitalization, or other similar change in the capital structure of the
Company, or any distribution to holders of Common Stock other than ordinary cash
dividends, shall occur or (iii) any other event shall occur which in the
judgment of the Committee necessitates action by way of adjusting the terms of
the Agreement, then and in that event, the Committee shall take such action as
shall be necessary to maintain the Grantee’s rights hereunder so that they are
substantially proportionate to the rights existing under this Agreement prior to
such event, including, but not limited to, adjustments in the number of Award
LTIP Units then subject to this Agreement and substitution of other awards under
the Plan or otherwise. The Grantee shall have the right to vote the Award LTIP
Units if and when voting is allowed under the LP Agreement, regardless of
whether vesting has occurred.

5. Incorporation of Plan; Interpretation by Committee. This Agreement is subject
in all respects to the terms, conditions, limitations and definitions contained
in the Plan. In the event of any discrepancy or inconsistency between this
Agreement and the Plan, the terms and conditions of the Plan shall control. The
Committee may make such rules and regulations and establish such procedures for
the administration of this Agreement as it deems appropriate. Without limiting
the generality of the foregoing, the Committee may interpret the Plan and this
Agreement, with such interpretations to be conclusive and binding on all persons
and otherwise accorded the maximum deference permitted by law, provided that the
Committee’s interpretation shall not be entitled to deference on and after a
Change in Control except to the extent that such interpretations are made
exclusively by members of the Committee who are individuals who served as
Committee members before the Change in Control and take any other actions and
make any other determinations or decisions that it deems necessary or
appropriate in connection with the Plan, this Agreement or the administration or
interpretation thereof. In the event of any dispute or disagreement as to
interpretation of the Plan or this Agreement or of any rule, regulation or
procedure, or as to any question, right or obligation arising from or related to
the Plan or this Agreement, the decision of the Committee , except as provided
above, shall be final and binding upon all persons.

6. Restrictions on Transfer.

(i) Except as otherwise permitted by the Committee, none of the Award LTIP Units
granted hereunder nor any of the common units of the Partnership into which such
Award LTIP Units may be converted (the “Award Common Units”) shall be sold,
assigned, transferred, pledged, hypothecated, given away or in any other manner
disposed of, encumbered, whether voluntarily or by operation of law (each such
action a “Transfer”), provided that Award LTIP Units or Award Common Units that
have been held for a period of at least two (2) years beginning on the Grant
Effective Date may be Transferred to the Grantee’s Family Members (as

 

3



--------------------------------------------------------------------------------

defined below) by gift or domestic relations order, provided that the transferee
agrees in writing with the Company and the Partnership to be bound by all the
terms and conditions of this Agreement and that subsequent transfers shall be
prohibited except those in accordance with this Section 6. Additionally, all
Transfers of Award LTIP Units or Award Common Units must be in compliance with
all applicable securities laws (including, without limitation, the Securities
Act) and the applicable terms and conditions of the LP Agreement. In connection
with any Transfer of Award LTIP Units or Award Common Units, the Partnership may
require the Grantee to provide an opinion of counsel, satisfactory to the
Partnership, that such Transfer is in compliance with all federal and state
securities laws (including, without limitation, the Securities Act). Any
attempted Transfer of Award LTIP Units or Award Common Units not in accordance
with the terms and conditions of this Section 6 shall be null and void, and the
Partnership shall not reflect on its records any change in record ownership of
any Award LTIP Units or Award Common Units as a result of any such Transfer,
shall otherwise refuse to recognize any such Transfer and shall not in any way
give effect to any such Transfer of any Award LTIP Units or Award Common Units.
This Agreement is personal to the Grantee, is non-assignable and is not
transferable in any manner, by operation of law or otherwise, other than by will
or the laws of descent and distribution.

(ii) For purposes of this Agreement, “Family Member” of a Grantee, means the
Grantee’s child, stepchild, grandchild, parent, stepparent, grandparent, spouse,
former spouse, sibling, niece, nephew, mother-in-law, father-in-law, son-in-law,
daughter-in-law, brother-in-law, or sister-in-law, including adoptive
relationships, any person sharing the Grantee’s household (other than a tenant
of the Grantee), a trust in which these persons (or the Grantee) own more than
50 percent of the beneficial interest, a foundation in which these persons (or
the Grantee) control the management of assets, and any other entity in which
these persons (or the Grantee) own more than 50 percent of the voting interests.

7. Legend. The records of the Partnership evidencing the Award LTIP Units shall
bear an appropriate legend, as determined by the Partnership in its sole
discretion, to the effect that such LTIP Units are subject to restrictions as
set forth herein, in the Plan and in the LP Agreement.

8. Tax Matters; Section 83(b) Election. The Grantee hereby agrees to make an
election to include in gross income in the year of transfer the Award LTIP Units
hereunder pursuant to Section 83(b) of the Internal Revenue Code substantially
in the form attached hereto as Exhibit B and to supply the necessary information
in accordance with the regulations promulgated thereunder.

9. Withholding and Taxes. No later than the date as of which an amount first
becomes includible in the gross income of the Grantee for income tax purposes or
subject to the Federal Insurance Contributions Act withholding with respect to
the Award LTIP Units granted hereunder, the Grantee will pay to the Company or,
if appropriate, any of its Subsidiaries, or make arrangements satisfactory to
the Committee regarding the payment of, any United States federal, state or
local or foreign taxes of any kind required by law to be withheld with respect
to such amount. The obligations of the Company under this Agreement will be
conditional on such payment or arrangements, and the Company and its
Subsidiaries shall, to the extent permitted by law, have the right to deduct any
such taxes from any payment otherwise due to the Grantee.

 

4



--------------------------------------------------------------------------------

10. Amendment; Modification. This Agreement may only be modified or amended in a
writing signed by the parties hereto, provided that the Grantee acknowledges
that the Plan may be amended or discontinued in accordance with Sections 2 and
13 thereof and that this Agreement may be amended or canceled by the Committee,
on behalf of the Company and the Partnership, for the purpose of satisfying
changes in law or for any other lawful purpose, so long as no such action shall
adversely affect the Grantee’s rights under this Agreement without the Grantee’s
written consent. No promises, assurances, commitments, agreements, undertakings
or representations, whether oral, written, electronic or otherwise, and whether
express or implied, with respect to the subject matter hereof, have been made by
the parties which are not set forth expressly in this Agreement. The failure of
the Grantee or the Company or the Partnership to insist upon strict compliance
with any provision of this Agreement, or to assert any right the Grantee or the
Company or the Partnership, respectively, may have under this Agreement, shall
not be deemed to be a waiver of such provision or right or any other provision
or right of this Agreement.

11. Complete Agreement. This Agreement (together with those agreements and
documents expressly referred to herein, for the purposes referred to herein)
embody the complete and entire agreement and understanding between the parties
with respect to the subject matter hereof, and supersede any and all prior
promises, assurances, commitments, agreements, undertakings or representations,
whether oral, written, electronic or otherwise, and whether express or implied,
which may relate to the subject matter hereof in any way.

12. Investment Representation; Registration. The Grantee hereby makes the
covenants, representations and warranties set forth on Exhibit C attached hereto
as of the Grant Effective Date and as of each Vesting Date. All of such
covenants, warranties and representations shall survive the execution and
delivery of this Agreement by the Grantee. The Grantee shall immediately notify
the Partnership upon discovering that any of the representations or warranties
set forth on Exhibit C was false when made or have, as a result of changes in
circumstances, become false. The Partnership will have no obligation to register
under the Securities Act any of the Award LTIP Units or any other securities
issued pursuant to this Agreement or upon conversion or exchange of the Award
LTIP Units into other limited partnership interests of the Partnership or shares
of capital stock of the Company.

13. No Obligation to Continue Employment or Other Service Relationship. Neither
the Company nor any Subsidiary is obligated by or as a result of the Plan or
this Agreement to continue to have the Grantee provide services to it or to
continue the Grantee in employment and neither the Plan nor this Agreement shall
interfere in any way with the right of the Company or any Subsidiary to
terminate its service relationship with the Grantee or the employment of the
Grantee at any time.

14. No Limit on Other Compensation Arrangements. Nothing contained in this
Agreement shall preclude the Company from adopting or continuing in effect other
or additional compensation plans, agreements or arrangements, and any such
plans, agreements and arrangements may be either generally applicable or
applicable only in specific cases or to specific persons.

 

5



--------------------------------------------------------------------------------

15. Status of Award LTIP Units under the Plan. The Award LTIP Units are both
issued as equity securities of the Partnership and granted as “Other Stock-Based
Awards” under the Plan. The Company will have the right at its option, as set
forth in the LP Agreement, to issue Common Stock in exchange for partnership
units into which Award LTIP Units may have been converted pursuant to the LP
Agreement, subject to certain limitations set forth in the LP Agreement, and
such Common Stock, if issued, will be issued under the Plan. The Grantee
acknowledges that the Grantee will have no right to approve or disapprove such
election by the Company.

16. Severability. If any term or provision of this Agreement is or becomes or is
deemed to be invalid, illegal or unenforceable in any jurisdiction or under any
applicable law, rule or regulation, then such provision shall be construed or
deemed amended to conform to applicable law (or if such provision cannot be so
construed or deemed amended without materially altering the purpose or intent of
this Agreement and the grant of Award LTIP Units hereunder, such provision shall
be stricken as to such jurisdiction and the remainder of this Agreement and the
award hereunder shall remain in full force and effect).

17. Section 409A. If any compensation provided by this Agreement may result in
the application of Section 409A of the Code, the Company shall, in consultation
with the Grantee, modify the Agreement in the least restrictive manner necessary
in order to, where applicable, (i) exclude such compensation from the definition
of “deferred compensation” within the meaning of such Section 409A or
(ii) comply with the provisions of Section 409A, other applicable provision(s)
of the Code and/or any rules, regulations or other regulatory guidance issued
under such statutory provisions and to make such modifications, in each case,
without any diminution in the value of the benefits granted hereby to the
Grantee.

18. Law Governing. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF MARYLAND, WITHOUT REGARD TO ANY
PRINCIPLES OF CONFLICTS OF LAW WHICH COULD CAUSE THE APPLICATION OF THE LAWS OF
ANY JURISDICTION OTHER THAN THE STATE OF MARYLAND.

19. Headings. Section, paragraph and other headings and captions are provided
solely as a convenience to facilitate reference. Such headings and captions
shall not be deemed in any way material or relevant to the construction, meaning
or interpretation of this Agreement or any term or provision hereof.

20. Notices. Notices hereunder shall be mailed or delivered to the Partnership
at its principal place of business and shall be mailed or delivered to the
Grantee at the address on file with the Partnership or, in either case, at such
other address as one party may subsequently furnish to the other party in
writing.

21. Counterparts. This Agreement may be executed in two or more separate
counterparts, each of which shall be an original, and all of which together
shall constitute one and the same agreement.

 

6



--------------------------------------------------------------------------------

22. Successors and Assigns. The rights and obligations created hereunder shall
be binding on the Grantee and his heirs and legal representatives and on the
successors and assigns of the Partnership.

[Signature Page Follows]

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have caused this Award to be executed on the
     day of             , 200    .

 

DCT INDUSTRIAL TRUST INC. By:  

 

Name:   Title:   DCT INDUSTRIAL OPERATING PARTNERSHIP LP By: DCT INDUSTRIAL
TRUST INC., Its General Partner By:  

 

Name:   Title:   Grantee

 

Name:   Address:  

 

 

 



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF LIMITED PARTNER SIGNATURE PAGE

The Grantee, desiring to become one of the within named Limited Partners of DCT
Industrial Operating Partnership LP, hereby becomes a party to the Agreement of
Limited Partnership of DCT Industrial Operating Partnership LP, as amended
through the date hereof (the “Partnership Agreement”). The Grantee agrees that
this signature page may be attached to any counterpart of the Partnership
Agreement.

 

Signature Line for Limited Partner: By:  

 

Name:   Date:               ,    ,200     Address of Limited Partner:

 

 

 



--------------------------------------------------------------------------------

EXHIBIT B

ELECTION TO INCLUDE IN GROSS INCOME IN YEAR OF

TRANSFER OF PROPERTY PURSUANT TO SECTION 83(B)

OF THE INTERNAL REVENUE CODE

The undersigned hereby makes an election pursuant to Section 83(b) of the
Internal Revenue Code with respect to the property described below and supplies
the following information in accordance with the regulations promulgated
thereunder:

 

  1. The name, address and taxpayer identification number of the undersigned
are:

Name:                                    (the “Taxpayer”)

Address:                                     
                                                        

_____________________________________________________

_____________________________________________________

Social Security No./Taxpayer Identification No.:                        

 

  2. Description of property with respect to which the election is being made:

The election is being made with respect to              LTIP Units in DCT
Industrial Operating Partnership LP (the “Partnership”).

 

  3. The date on which the LTIP Units were transferred is                     ,
200    . The taxable year to which this election relates is calendar year
200    .

 

  4. Nature of restrictions to which the LTIP Units are subject:

 

  (a) With limited exceptions, until the LTIP Units vest, the Taxpayer may not
transfer in any manner any portion of the LTIP Units without the consent of the
Partnership.

 

  (b) The Taxpayer’s LTIP Units vest in accordance with the vesting provisions
described in the Schedule attached hereto. Unvested LTIP Units are forfeited in
accordance with the vesting provisions described in the Schedule attached
hereto.

 

  5. The fair market value at time of transfer (determined without regard to any
restrictions other than restrictions which by their terms will never lapse) of
the LTIP Units with respect to which this election is being made was $0 per LTIP
Unit.

 

  6. The amount paid by the Taxpayer for the LTIP Units was $0 per LTIP Unit.



--------------------------------------------------------------------------------

  7. A copy of this statement has been furnished to the Partnership and to its
general partner, DCT Industrial Trust Inc.

 

Dated:                     , 200        

 

  Name:  



--------------------------------------------------------------------------------

Schedule to Section 83(b) Election -Vesting Provisions of LTIP Units

LTIP Units are subject to time-based vesting with [insert description of vesting
schedule], provided that the Taxpayer remains an employee of DCT Industrial
Trust Inc. (the “Company”) or its subsidiaries through such dates, subject to
acceleration in the event of certain extraordinary transactions. Unvested LTIP
Units are subject to forfeiture in the event of failure to vest based on the
passage of time and continued employment with the Company or its subsidiaries.



--------------------------------------------------------------------------------

EXHIBIT C

GRANTEE’S COVENANTS, REPRESENTATIONS AND WARRANTIES

The Grantee hereby represents, warrants and covenants as follows:

(a) The Grantee has received and had an opportunity to review the following
documents (the “Background Documents”):

(i) The latest Annual Report to Stockholders that has been provided to
stockholders;

(ii) The Company’s Proxy Statement for its most recent Annual Meeting of
Stockholders;

(iii) The Company’s Report on Form 10-K for the fiscal year most recently ended;

(iv) The Company’s Form 10-Q for the most recently ended quarter if one has been
filed by the Company with the Securities and Exchange Commission since the
filing of the Form 10-K described in clause (iv) above;

(v) Each of the Company’s Current Report(s) on Form 8-K, if any, filed since the
later of the end of the fiscal year most recently ended for which a Form 10-K
has been filed by the Company;

(vi) The Agreement of Limited Partnership of DCT Industrial Operating
Partnership LP, as then amended;

(vii) The Company’s 2006 Long Term Incentive Plan; and

(viii) The Company’s Articles of Incorporation, as then amended.

The Grantee also acknowledges that any delivery of the Background Documents and
other information relating to the Company and the Partnership prior to the
determination by the Partnership of the suitability of the Grantee as a holder
of Award LTIP Units shall not constitute an offer of Award LTIP Units until such
determination of suitability shall be made.

(b) The Grantee hereby represents and warrants that

(i) The Grantee either (A) is an “accredited investor” as defined in Rule 501(a)
under the Securities Act, or (B) by reason of the business and financial
experience of the Grantee, together with the business and financial experience
of those persons, if any, retained by the Grantee to represent or advise him or
her with respect to



--------------------------------------------------------------------------------

the grant to him or her of LTIP Units, the potential conversion of LTIP Units
into common units of the Partnership (“Common Units”) and the potential
redemption of such Common Units for shares of Common Stock (“Shares”), has such
knowledge, sophistication and experience in financial and business matters and
in making investment decisions of this type that the Grantee (I) is capable of
evaluating the merits and risks of an investment in the Partnership and
potential investment in the Company and of making an informed investment
decision, (II) is capable of protecting his or her own interest or has engaged
representatives or advisors to assist him or her in protecting his or her its
interests, and (III) is capable of bearing the economic risk of such investment.

(ii) The Grantee understands that (A) the Grantee is responsible for consulting
his or her own tax advisors with respect to the application of the U.S. federal
income tax laws, and the tax laws of any state, local or other taxing
jurisdiction to which the Grantee is or by reason of the award of LTIP Units may
become subject, to his or her particular situation; (B) the Grantee has not
received or relied upon business or tax advice from the Company, the Partnership
or any of their respective employees, agents, consultants or advisors, in their
capacity as such; (C) the Grantee provides or will provide services to the
Partnership on a regular basis and in such capacity has access to such
information, and has such experience of and involvement in the business and
operations of the Partnership, as the Grantee believes to be necessary and
appropriate to make an informed decision to accept this Award of LTIP Units; and
(D) an investment in the Partnership and/or the Company involves substantial
risks. The Grantee has been given the opportunity to make a thorough
investigation of matters relevant to the LTIP Units and has been furnished with,
and has reviewed and understands, materials relating to the Partnership and the
Company and their respective activities (including, but not limited to, the
Background Documents). The Grantee has been afforded the opportunity to obtain
any additional information (including any exhibits to the Background Documents)
deemed necessary by the Grantee to verify the accuracy of information conveyed
to the Grantee. The Grantee confirms that all documents, records, and books
pertaining to his or her receipt of LTIP Units which were requested by the
Grantee have been made available or delivered to the Grantee. The Grantee has
had an opportunity to ask questions of and receive answers from the Partnership
and the Company, or from a person or persons acting on their behalf, concerning
the terms and conditions of the LTIP Units. The Grantee has relied upon, and is
making its decision solely upon, the Background Documents and other written
information provided to the Grantee by the Partnership or the Company. The
Grantee did not receive any tax, legal or financial advice from the Partnership
or the Company and, to the extent it deemed necessary, has consulted with its
own advisors in connection with its evaluation of the Background Documents and
this Agreement and the Grantee’s receipt of LTIP Units.

(iii) The LTIP Units to be issued, the Common Units issuable upon conversion of
the LTIP Units and any Shares issued in connection with the redemption of any
such Common Units will be acquired for the account of the Grantee for investment
only and not with a current view to, or with any intention of, a distribution or
resale thereof, in whole or in part, or the grant of any participation therein,
without prejudice, however, to the Grantee’s right (subject to the terms of the
LTIP Units, the Plan and this Agreement) at all times to sell or otherwise
dispose of all or any part of his or her LTIP



--------------------------------------------------------------------------------

Units, Common Units or Shares in compliance with the Securities Act, and
applicable state securities laws, and subject, nevertheless, to the disposition
of his or her assets being at all times within his or her control.

(iv) The Grantee acknowledges that (A) neither the LTIP Units to be issued, nor
the Common Units issuable upon conversion of the LTIP Units, have been
registered under the Securities Act or state securities laws by reason of a
specific exemption or exemptions from registration under the Securities Act and
applicable state securities laws and, if such LTIP Units or Common Units are
represented by certificates, such certificates will bear a legend to such
effect, (B) the reliance by the Partnership and the Company on such exemptions
is predicated in part on the accuracy and completeness of the representations
and warranties of the Grantee contained herein, (C) such LTIP Units, or Common
Units, therefore, cannot be resold unless registered under the Securities Act
and applicable state securities laws, or unless an exemption from registration
is available, (D) there is no public market for such LTIP Units and Common Units
and (E) neither the Partnership nor the Company has any obligation or intention
to register such LTIP Units or the Common Units issuable upon conversion of the
LTIP Units under the Securities Act or any state securities laws or to take any
action that would make available any exemption from the registration
requirements of such laws, except, that, upon the redemption of the Common Units
for Shares, the Company currently intends to issue such Shares under the Plan
and pursuant to a Registration Statement on Form S-8 under the Securities Act,
to the extent that (I) the Grantee is eligible to receive such Shares under the
Plan at the time of such issuance and (II) the Company has filed an effective
Form S-8 Registration Statement with the Securities and Exchange Commission
registering the issuance of such Shares. The Grantee hereby acknowledges that
because of the restrictions on transfer or assignment of such LTIP Units
acquired hereby and the Common Units issuable upon conversion of the LTIP Units
which are set forth in the Partnership Agreement and this Agreement, the Grantee
may have to bear the economic risk of his or her ownership of the LTIP Units
acquired hereby and the Common Units issuable upon conversion of the LTIP Units
for an indefinite period of time.

(v) The Grantee has determined that the LTIP Units are a suitable investment for
the Grantee.

(vi) No representations or warranties have been made to the Grantee by the
Partnership or the Company, or any officer, director, shareholder, agent, or
affiliate of any of them, and the Grantee has received no information relating
to an investment in the Partnership or the LTIP Units except the information
specified in this Paragraph (b).

(c) So long as the Grantee holds any LTIP Units, the Grantee shall disclose to
the Partnership in writing such information as may be reasonably requested with
respect to ownership of LTIP Units as the Partnership may deem reasonably
necessary to ascertain and to establish compliance with provisions of the Code,
applicable to the Partnership or to comply with requirements of any other
appropriate taxing authority.

(d) The Grantee hereby agrees to make an election under Section 83(b) of the
Code with respect to the LTIP Units awarded hereunder, and has delivered with
this Agreement a



--------------------------------------------------------------------------------

completed, executed copy of the election form attached to this Agreement as
Exhibit B. The Grantee agrees to file the election (or to permit the Partnership
to file such election on the Grantee’s behalf) within thirty (30) days after the
Award of the LTIP Units hereunder with the IRS Service Center at which such
Grantee files his or her personal income tax returns, and to file a copy of such
election with the Grantee’s U.S. federal income tax return for the taxable year
in which the LTIP Units are awarded to the Grantee.

(e) The address set forth on the signature page of this Agreement is the address
of the Grantee’s principal residence, and the Grantee has no present intention
of becoming a resident of any country, state or jurisdiction other than the
country and state in which such residence is sited.

(f) The representations of the Grantee as set forth above are true and complete
to the best of the information and belief of the Grantee, and the Partnership
shall be notified promptly of any changes in the foregoing representations.